DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28th, 2022 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on November 28th, 2022 in response to the Final Office Action mailed on September 27th, 2022.  Per Applicant's response, Claims 1, 7-9, & 19-20 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-20 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments (see updated rejections below).

Claim Objections
Claims 7, 9, & 11-20 were previously objected to for minor informalities.  Applicant has provided most of the required corrections, rendering these objections moot.

Claim Rejections - 35 USC § 112
Claims 1-20 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are now rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 have been amended to now recite “a slanted airflow direction”; this limitation renders the claim indefinite as it is not clear what particular airflow direction is being required by the claims.  In this instance, it is apparent in Applicant’s Figure 3 that the airflow exiting the mixed fan 50 will move upwardly in at least two slanted airflow directions defined by the inner body 52 and outer body 53.  In particular, the inner body 52 and the outer body 53 are arranged at different angles, and thus, produce two different airflow directions exiting the mixed flow fan.  Additionally, other similar airflow directions are imparted by the fan wings 54 during operation due to the inherent airflow turbulence produced by mixed flow fans.  In other words, it is clear that a plurality of slanted airflow directions are discharged by Applicant’s mixed flow fan 50, and as such, it becomes unclear what particular angle the guide vane must be arranged at in order to considered “perpendicular”, as now claimed.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/194637 to Choi (attached herein with machine translation).

    PNG
    media_image1.png
    735
    852
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    885
    media_image2.png
    Greyscale
 
In regards to independent Claim 1, and with particular reference to Figures 23-24 shown immediately above, Choi discloses:

(1)	An air circulator (4000; Fig. 23), comprising: a suction grill part (4100) provided with a passage (4115) through which air is suctioned; a discharge guide (4500) coupled to the suction grill part (Fig. 24), and configured to guide discharge of air suctioned through the suction grill part (para. 241); a motor (4400) connected to the discharge guide and configured to supply a rotational power (via a shaft; Fig. 24); and a mixed flow fan (340) connected to the motor (Fig. 24), rotatably installed in an inner space between the suction grill part and the discharge guide (Fig. 24), wherein the mixed flow fan is configured to discharge air, suctioned through the suction grill part, through the discharge guide upward in a slanted air flow direction with respect to a frontward-rearward direction of the air circulator (see the 112(b) rejection above; a slanted airflow direction perpendicular to guide vane 4530 is labeled by the Examiner with an arrow in Fig. 24); wherein the discharge guide comprises a guide vane (4530) configured to guide discharge of air (para. 241), and wherein a central longitudinal axis of the guide vane (axis labeled by the Examiner above) extends perpendicular to the slanted air flow direction of the air flowing from the mixed flow fan (as shown in Fig. 24)

In regards to Claim 2, a front panel (4600; Fig. 23) is mounted onto a front surface of the discharge guide (apparent in Fig. 23; see also para. 241).
In regards to Claim 3, the front panel has a circular plate shape (Fig. 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-7 & 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (applied above) in view of US 2019/0264948 to Jung et al.
In regards to Claim 4, Choi discloses the invention of Claim 1, wherein the suction grill part (4100) comprises: a suction body (at lead line 4100 in Figs. 23-24) installed along an outer circumference of the suction grill and extended toward an edge of the discharge guide (Figs. 23-24).  However, Choi’s suction grill part (4100) does not further comprise a suction grill within the suction body, as claimed.
However, providing a suction grill within a suction grill part is vastly well known in the art of mixed flow fans, as shown by Jung (discussed in previous office action), who clearly discloses another mixed flow fan assembly (100; Fig. 4) having a suction grill part (150-152) having a suction grill (151; Fig. 7) facing an inner space of a suction body (152) (Figs. 4 & 7) and forming the passage through which air passes (Fig. 4; para. 78).  Jung makes clear that a suction grill prevents a finger, for example, of a user from being inserted into the fan housing, thereby improving user safety.  Therefore, to one of ordinary skill desiring an improved mixed flow fan with greater user safety, it would have been obvious to utilize the techniques disclosed in Jung in combination with those seen in Choi in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Choi’s suction grill part (4100) with the inner suction grill (151) of Jung in order to obtain predictable results; those results being a safer fan assembly that prevents finger injuries.
In regards to Claim 5, Choi’s discharge guide (4500) comprises: a core member (labeled by the Examiner in Fig. 23 above) which is configured to support the motor (Fig. 23), and movement of which is constraint; and a discharge body (4520) installed along an outer circumference of the guide vane and extended toward the suction body (Fig. 23), wherein the guide vane is installed along an upper circumference of the core member (Fig. 23).
In regards to Claim 6, a front panel (4600) is installed at a front of Choi’s core member (Fig. 23), and Choi’s motor is installed between the core member and the front panel (Fig. 24).
In regards to Claim 7, Choi’s mixed flow fan (340) comprises: a connection body (labeled by the Examiner in Fig. 24 above for clarity) disposed between the core member and the suction grill (Fig. 24), the connection body being connected to an output shaft of the motor (Fig. 24) and configured to rotate along with the output shaft (paras. 108, 114); an inner body (342) extended from the connection body, installed in a way that encircles the core member, and spaced from the core member (Fig. 24); an outer body (341) installed outside the connection body in a ring shape, and spaced from the suction body (Fig. 24); and a wing member (343) configured to connect the inner body and the outer body (Fig. 24; para. 206).
In regards to Claim 11, the inner body (342) and the outer body (341) of Choi are installed at a slant with respect to the suction grill (4100) (Fig. 24).
In regards to Claim 12, inner diameters of the inner body and the outer body of Choi gradually increase toward the discharge guide (Fig. 24).
In regards to Claim 13, Choi’s outer body (341) further comprises: an inlet projection (341A) protruding from the outer body to a rear where the suction grill part is disposed and forming a projection having a ring shape (Fig. 24).
In regards to Claim 14, Choi’s suction grill part (4100) further comprises: a bell mouth (4110) protruding from the suction body toward the mixed flow fan along an edge of the suction grill, and extended to an inside of the inlet projection (Fig. 24).
In regards to Claim 15, a gap between Choi’s bell mouth and the inlet projection is less than a gap between the outer body and the suction body (this is clearly apparent in Fig. 24).
In regards to Claim 16, Choi’s inner body (342) is installed in a concave form toward a direction where the core member is installed (this is apparent in Fig. 24).
In regards to Claim 17, Choi’s wing member (343) is a triangular plate (Fig. 23; para. 246), and a plurality of wing members are installed along an outer circumference of the inner body and installed upward at a slant (Figs. 23-24).  Choi does not specify the use of rectangular wings 343.  However, providing discharge guide vanes/wings in a rectangular shape is vastly well known in the art of mixed flow fans, as shown by Jung (175; Figs. 5-6).  Jung shows that rectangular wings are an equivalent guide vane structure known in the art of mixed flow discharge guide vanes.  Therefore, because both triangular and rectangular guide vanes were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Choi’s triangular guide vanes 4530 with Jung’s rectangular guide vanes 175.
In regards to Claim 18, Choi’s connection body, comprises: a hub plate (labeled by the Examiner in Fig. 24 above) having a circular plate shape (apparent in Fig. 23); a shaft coupler (labeled by the Examiner in Fig. 24 above) disposed at a center of the hub plate in a radial direction thereof (Figs. 23-24), and connected to the motor (Fig. 24); and a first reinforcement projection extended from the shaft coupler radially (labeled by the Examiner in Fig. 24 above).

In regards to Claims 19 & 20, and with reference to Figures 23 & 24 shown previously above,
Choi discloses:

(19)	An air circulator (4000; Fig. 23), comprising: a suction cover (4100) provided with a passage (4115) through which air is suctioned (Figs. 23-24); a discharge guide (4500) coupled to the suction grill (Fig. 24), and configured to guide discharge of air suctioned through the suction grill (para. 241); a motor (4400) connected to the discharge guide and configured to supply a rotational power (via a shaft; Fig. 24); and a mixed flow fan (340) connected to the motor (Fig. 24), rotatably installed in an inner space between the suction grill and the discharge guide (Fig. 24), wherein the mixed flow fan is configured to discharge air, suctioned through the suction grill, through the discharge guide upward in slanted airflow direction with respect to a frontward-rearward direction of the air circulator (see the 112(b) rejection above; a slanted airflow direction perpendicular to guide vane 4530 is labeled by the Examiner with an arrow in Fig. 24), wherein the discharge guide comprises a plurality of guide vanes (4530) arranged circumferentially (Fig. 23) and configured to guide discharge of air (para. 241), and wherein a central longitudinal axis of each guide vane of the plurality of guide vanes (axis labeled by the Examiner above) extends perpendicular to the slanted air flow direction of the air flowing from the mixed flow fan (as shown in Fig. 24)

(20)	An air circulator (4000), comprising: a suction cover (4100) provided with a passage (4115) through which air is suctioned (Figs. 23-24); a discharge guide (4500) coupled to the suction grill (Fig. 24), and configured to guide discharge of air suctioned through the suction grill (para. 241); a motor (4400) connected to the discharge guide and configured to supply a rotational power (via a shaft; Fig. 24); and a mixed flow fan (340) connected to the motor (Fig. 24), rotatably installed in an inner space between the suction grill and the discharge guide (Fig. 24), wherein the mixed flow fan is configured to discharge air, suctioned through the suction grill, through the discharge guide upward in slanted air flow direction with respect to a frontward-rearward direction of the circulator (see the 112(b) rejection above; a slanted airflow direction perpendicular to guide vane 4530 is labeled by the Examiner with an arrow in Fig. 24), wherein the discharge guide comprises a plurality of guide vanes (4530) configured to guide discharge of air (para. 241), wherein a central longitudinal axis of each guide vane of the plurality of guide vanes extends perpendicular to the slanted air flow direction of the air flowing from the mixed flow fan (Fig. 24), wherein the mixed flow fan comprises: a connection body (labeled by the Examiner in Fig. 24) disposed between a core member of the discharge guide (labeled by the Examiner in Figs. 23-24) and the suction grill (Fig. 24), the connection body being connected to an output shaft of the motor (as seen in Fig. 24) and being configured to rotate along with the output shaft (paras. 108, 114); an inner body (342) extended from the connection body, the inner body encircling the core member and being spaced from the core member (Fig. 24); an outer body (341) installed outside the connection body , the outer body being formed in a ring shape and being spaced from a suction body connected to the suction grill (Fig. 24); and a plurality of wings (343) configured to connect the inner body and the outer body (Fig. 24), wherein each wing of the plurality of wings each is a rectangular plate (Figs. 23-24), and wherein the plurality of wings is installed along an outer circumference of the inner body and installed upward at a slant (Figs. 23-24).

Choi does not disclose a suction grill, as claimed.  However, as noted above for Claim 4, providing a suction grill is vastly well known in the art of mixed flow fans, as shown by Jung (discussed in previous office action), who clearly discloses another mixed flow fan assembly (100; Fig. 4) having a suction grill part (150-152) having a suction grill (151; Fig. 7) facing an inner space of a suction body (152) (Figs. 4 & 7) and forming the passage through which air passes (Fig. 4; para. 78).  Jung makes clear that a suction grill prevents a finger, for example, of a user from being inserted into the fan housing, thereby improving user safety.  Therefore, to one of ordinary skill desiring an improved mixed flow fan with greater user safety, it would have been obvious to utilize the techniques disclosed in Jung in combination with those seen in Choi in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Choi’s suction grill part (4100) with the inner suction grill (151) of Jung in order to obtain predictable results; those results being a safer fan assembly that prevents finger injuries.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi-Jung (applied above) in view of US 2005/0186070 to Zeng et al.
In regards to Claim 9, Choi discloses the air circulator of claim 5, but does not specify that the number of the guide vanes (4530) is 65 to 80 (Choi does not specify any particular number of guide vanes).
However, Zeng et al. (Zeng) discloses another fan assembly 10 having a discharge guide 14 configured to guide the discharge of air from the fan 50 while improving fan performance and acting as a safety device for preventing access to the fan (Abstract, para. 36).  Zeng discloses that the discharge guide includes a core 53, a plurality of guide vanes 18, and a discharge body 17, wherein the number of the guide vanes can be 65 (para. 49; “the blade-to-vane count is about 10:65”) depending on fan size.  Zeng further discloses that the number of vanes (65, in this case) is designed such that it is not a multiple of the blade count (10, in this case) so as to avoid harmonics and pressure problems within the fan 50 which ultimately result in performance reductions.  Additionally, as noted in paragraph 36, Zeng makes clear that a high number of guide vanes also acts as a safety device preventing access to the fan.  Therefore, to one of ordinary skill desiring a fan assembly with improved performance and user safety, it would have been obvious to utilize the techniques disclosed in Zeng in combination with those seen in Choi in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the number of Choi’s discharge guide vanes to be between 65 and 80 total vanes in order to obtain predictable results; those results being improved fan performance and improved user safety.  Additionally, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.


Allowable Subject Matter
Claims 8 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC